Citation Nr: 1206715	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for asbestosis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active military service from July 1957 to September 1977, when he retired and was transferred to the Fleet Reserve.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for asbestosis finding that new and material evidence had not been received to reopen the claim, and denied service connection for COPD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for asbestosis and COPD based upon his service in the U.S. Navy.  He indicated on his VA Form 9 that he was a Boiler Technician in the Navy for well over 18 and a half years and that during this period of service served on a number of older class ships and was exposed to asbestos on a regular basis.  He also stated that he was required to climb into old boilers to remove asbestos bricks and assigned to lag pipes with asbestos.  

The service treatment records show that in February 1975 a chest x-ray showed small infiltrates.  The impression was bronchial pneumonia.  A lung scan noted in May 1975 indicated pleural thickening in the left lung base and slight atelectasis in the right lung base, as well.  The impression was that showers of pulmonary emboli with infarction should be considered; and pneumonia with pleurodynia.  It was also noted that the possibility of carcinoma of the lung in a 21-year smoker should be considered in spite of the Veteran's young age of 35.  Subsequent pulmonary function tests also showed a mild restrictive lung defect.  The Veteran complained of chest pain in November 1976.  His retirement physical in August 1977 also showed complaints of shortness of breath and chest pain.  It was noted that the Veteran had a history of possible pulmonary emboli.  

After service, an April 1978 VA examination report shows complaints of epigastric and low chest pain.  A history of pneumonia in 1974 was noted.  He reported a morning cough and a wheeze at night.  However, the assessment was hiatal hernia.  The Veteran was seen in the emergency room in December 1985 at the Naval Hospital in Pensacola, Florida, with complaints of chest pain.  However, the assessment was peptic ulcer disease.  

In March 1999, a private chest x-ray examination report showed mild bilateral pleural thickening.  The physician concluded that the findings were consistent with asbestos related pleural disease.  A June 1999 pulmonary function test noted that the FEV1/FVC ratio of 82% with rapid progressive decrease on trials 2 and 3 suggested rapid fatigue, exercise induced asthma, or incomplete cooperation.

A November 1999 private treatment record shows the Veteran was a previous smoker from ages 18 through 53.  He quit 7 years ago; he had smoked one pack per day for a total of 35-pack year history.  It was noted that the Veteran had significant shortness of breath to a moderate degree, which he first noted in 1975, but had progressed to a point where he could not climb three flights of stairs.  He stated that along with this he heard a significant wheeze associated with the shortness of breath.  He also had a productive cough of yellowish-green phlegm, chest pain, hoarseness, and difficulty swallowing with frequent abdominal pain.  He states that he was exposed to asbestos in 1958 as a boiler plant operator/ repairer and worked at that job through 1977.  He was a plant operator in 1977 through 1980 and then worked as an aircraft instrument mechanic from 1980 through 1994 when he retired.  

On physical examination spirometry showed no evidence of any obstructive or restrictive pulmonary process.  The chest x-ray in March 1999 was noted.  There was no radiographic evidence of interstitial fibrosis or lung masses seen.  The impression was that on the basis of medical history review, which was inclusive of a significant occupational exposure to asbestos dust, the physical examination and 


chest radiograph, the diagnosis of asbestosis related to pleural disease was established within a reasonable degree of medical certainty.

The Veteran also underwent VA examination in August 2000.  The Veteran was claiming exposure to asbestos during his service in the Navy by making asbestos paste from asbestos powder and using this for coating steam pipes.  He also indicated that he was involved in removing asbestos coating from the pipes.  Following his career in the Navy he worked in a boiler plant at the Pensacola Naval Air Station and he also claimed exposure to asbestos dust while in that work.  He indicated that chest x-rays were done at the Pensacola Naval Air Station but he did not know the results of those tests.  

On physical examination it was noted that a June 2000 VA chest x-ray examination was normal with no mention of any pleural plaquing or other abnormalities.  The examiner noted review of the private treatment records in March 1999 and November 1999 noting a diagnosis of asbestos-related pleural disease.  The examiner determined that the Veteran had a history of asbestos exposure but the chest x-ray in June 2000 did not show any pleural abnormalities.  In spite of the private radiologist's and examining physician's findings, the examiner found that there was no evidence of asbestosis.  The examiner further noted that asbestosis required the presence of interstitial lung disease as well as evidence of a diffusion defect.  It was noted that they would try to have carbon monoxide diffusion studies and further pulmonary function studies done through the VAMC in Biloxi.  (The subsequent rating decision noted, however, that the Veteran was a no-show to these further pulmonary function studies.)

Subsequent VA treatment records show the Veteran complained of coughing up phlegm and blood in January 2003, and also show a finding of possible asbestosis and COPD in July 2003.  Private treatment records dated in November 2001, October 2005, and September 2006 show normal chest x-rays.  In February 2005, an emergency room record at the Naval Hospital in Pensacola shows the Veteran was seen with complaints of shortness of breath.  At that time it was also noted that he had a two-month history of thoracic pain.  He was seen again in the emergency 


room in April 2005 with complaints of difficulty breathing after exposure to burning trash.  Emergency room treatment records dated in November 2006 and December 2006 note that the lungs had wheezes and scattered coarse breath sounds with a few fine crackles.  A past medical history of COPD was noted.  Private treatment records dated from February 2004 to April 2008 show the Veteran had a long history of COPD.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-2000 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service, and whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran. M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The Veteran's exposure to asbestos in service is conceded, based on his military occupational duties in the U.S. Navy.  Thus, the determinative issue is whether the Veteran has a current lung impairment related to his asbestos exposure.

The Veteran has been diagnosed as having COPD.  Thus, a medical examination should be provided addressing whether the Veteran's current lung impairment, including COPD, is associated with his exposure to asbestos with a supporting rationale for any opinion offered.

The record shows that copies of service treatment records in the file were submitted by the Veteran.  The April 2007 rating decision notes that the service treatment records submitted by the Veteran were incomplete.  As such, efforts should be made to obtain the Veteran's complete service treatment records from the National Personnel Records Center (NPRC).

In addition, the Veteran has reported that he worked in a boiler plant at the Pensacola Naval Air Station after his retirement from the Navy and that he was exposed to asbestos in this job and also had chest x-rays performed.  There are treatment records in the file from the U.S. Naval Hospital in Pensacola dated from July 1985 to July 1986.  However, it appears the Veteran worked at the Pensacola Naval Air Station since 1977.  As those medical records are not in the claims file, this must be remedied, on remand as well.



Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veteran's complete service treatment records from the NPRC dated from July 1957 to September 1977.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  Obtain copies of all treatment records from the Pensacola Naval Air Station (including the U.S. Naval Hospital in Pensacola) dated from September 1977 to November 1999.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  After the above development has been conducted, schedule the Veteran for a VA pulmonary examination with a physician.  The claims file must be made available to, and reviewed by, the physician.  Specifically the March 2, 1999 private chest x-ray examination report, November 18, 1999 private treatment record from South Jersey Chest Diseases, PA, and the August 25, 2000 VA examination report should be reviewed.  All appropriate testing should be conducted.

The physician should perform a thorough pulmonary evaluation and identify all current pulmonary disorders found to be present, i.e., COPD, asbestosis, etc. 



The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current pulmonary disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including exposure to asbestos.  In making this assessment, the examiner should acknowledge the Veteran's complaints of shortness of breath since 1975.

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.   

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


